DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see page 6, filed 2/7/22, with respect to Claim 10 have been fully considered and are persuasive.  The 112 Rejection of Claim 10 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 13, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 109349085) in view of Bissonnette et al. (2008/0222949) and Sukert (US 4198784).
Regarding Claim 1, Song teaches a multipurpose plant growing apparatus, wherein the apparatus comprises a base (plant planter 4) having a nutrient solution cavity at a bottom of the base (base of plant planter 4), wherein the base comprises a planting plate (cover plate 32) capping on a top of the nutrient solution cavity and providing with a planting hole (planting groove 31), a cup lid (cover body 11) capable of abutting on a surface of the plate around the planting hole (Figure 10), and a culturing cup (cup-shaped structure 12) and a planting basket (planting basket 13) which are capable of being mounted on the cup lid (cover body 11) and extending into the nutrient solution cavity (Figure 10), and the culturing cup (cup-shaped structure 12) or the planting basket (planting basket 13) can be connected to the cup lid (cover body 11) during planting.
Song fails to teach the multipurpose plant growing apparatus wherein the base further comprises an LED illuminating device arranged above the base, wherein the whole culturing cup has a circular truncated cone shaped cup body, a growing media can be disposed in the culturing 
However, Bissonnette teaches the multipurpose plant growing apparatus having an LED illuminating device arranged above the base (artificial photo-radiation source 18), wherein the whole culturing cup has a circular truncated cone shaped cup body (Figure 11), a growing media (soil 16) can be disposed in the culturing cup (pot 150; Figure 15a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the base of Song with the LED as taught by Bissonnette in order to allow the plant to be lit from above to enhance growth, and provide the culturing cup of Song with the growing media disposed in the culturing cup as taught by Bissonnette, in order to provide nutrients for a wider variety of plants and seedlings.
Additionally, Sukert teaches a center of a cup bottom of the culturing cup (vessel 10) is provided with an opening, to which a thin tube (stem 42) is connected, the opening extends through the cup bottom and the thin tube (Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the culturing cup of Song, with the thin tube of Sukert, in order for the roots to easily absorb liquid nutrients when needed.
Regarding Claim 2, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus according to claim 1. Song further teaches the multipurpose plant growing apparatus wherein a cross section of an inner circumference of the culturing cup (cup-shaped structure 12) has a greater size than a cross section of an outer circumference of the planting basket (planting basket 13; Figure 6).
Regarding Claim 4, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus according to claim 1. Song further teaches the multipurpose plant growing 
Regarding Claim 13, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus according to claim 1. Song further teaches the multipurpose plant growing apparatus wherein a lower half portion connected with a circular surface of the planting basket is a hollowed-out support frame (hollow structure 13; Figure 3)
Regarding Claim 14, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus according to claim 13.
Song fails to teach the multipurpose plant growing apparatus, wherein the hollowed-out support frame is disposed with a sponge or silica gel for positioning of a plant.
However, Bissonnette teaches the multipurpose plant growing apparatus wherein the hollowed-out support frame is disposed with a sponge (“natural sponge” paragraph [0219]) or silica gel for positioning of a plant.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with the sponge as taught by Bissonnette, in order to keep the plant from moving or falling out.
Regarding Claim 16, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus according to claim 1.
Song fails to teach the multipurpose plant growing apparatus, wherein a bottom of the thin tube is provided with an absorbing notch.
However, Sukert teaches the multipurpose plant growing apparatus, wherein a bottom of the thin tube is provided with an absorbing notch (passageway 52).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the culturing cup with a thin tube of modified Song, with the absorbing notch as taught by Sukert, in order to allow the tube to transport the nutrient solution to the roots of the plant to help the plant grow.
Regarding Claim 18, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus according to claim 1. Song further teaches the multipurpose plant growing apparatus, wherein the multipurpose plant growing apparatus (plant planter 4) is hollowed-out at four sides (Figure 9).
Song fails to teach the multipurpose plant growing apparatus is made of plastics.
However, Bissonnette teaches the multipurpose plant growing apparatus is made of plastics (“Materials useful in the practice of this invention include, for example, glasses, plastics, and metals” Paragraph [0308]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with the plastic material as taught by Bissonnette, as plastic is cheap and easy to manufacture. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 20, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus of Claim 2. Song further teaches the multipurpose plant growing apparatus, wherein a plurality of stop grooves are provided on an outer periphery of an upper end surface of the culturing cup, and the cup lid is provided with stop blocks matching with the stop grooves (“screw thread connection structure or a buckling structure”).
Claims 3, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Bissonnette, and Sukert as applied to claim 1 above, and further in view of Ward (US 2013/0213841).
Regarding Claim 3, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus of Claim 1. Song further teaches the multipurpose plant growing apparatus, wherein a top surface of the planting basket (13) can be held over the through-hole (“hole of the cover body” Claim 2), and a portion of the planting basket lower than the top surface can pass through the through-hole (Claim 2; Figure 6 and 7).
Song fails to teach the multipurpose plant growing apparatus, wherein a depression is formed in a central portion of the cup lid and is provided with a through-hole having an area smaller than an area of the depression.
However, Ward teaches the multipurpose plant growing apparatus, wherein a depression is formed in a central portion of the cup lid (panel 118) and is provided with a through-hole (former 116) having an area smaller than an area of the depression (Figure 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Song with the teachings of Ward’s depression in the center, so that the lid fits snugly on top of the cup while still allowing the plant to grow through the lid.
Regarding Claim 9, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus of Claim 1. Song further teaches the multipurpose plant growing apparatus wherein the cup lid (cover 11) has a through-hole (Figure 7).
Song fails to teach the multipurpose plant growing apparatus, wherein the depression of the cup lid forms a concentric circular depression having a smaller radius than an outer diameter of the cup lid and the through-hole of the depression is a square shaped hole which has a same center point as that of the concentric circular depression.
However, Ward teaches the multipurpose plant growing apparatus, wherein the depression of the cup lid (lid 110) forms a concentric circular depression having a smaller radius than an outer diameter of the cup lid (“main cover portion 112 is at a lower level” Paragraph [0151]; Figure 13) and the through-hole of the depression is a square shaped hole (“flat four sided elongate hole” Paragraph [0168]; Figure 11) which has a same center point as that of the concentric circular depression (Figure 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with the square hole and the depression centered in the lid as taught by Ward, in order to ensure the lid fits into the cup, and allowing the plant to easily grow upwards.
Regarding Claim 10, Song in view of Bissonnette and Sukert in further view of Ward teaches the multipurpose plant growing apparatus of Claim 9. Song further teaches a top surface of the planting basket (13) can be held over the square shaped hole, and is not displaced (Figures 9 and 10)
Song fails to teach the multipurpose plant growing apparatus, wherein the square shaped hole has a diagonal line with a length approximately the same with a diameter of the concentric circular depression.
However, Ward teaches the multipurpose plant growing apparatus according to claim 9, wherein the square shaped hole (“flat four sided elongate hole” Paragraph [0168]; Figure 11) has a diagonal line with a length approximately the same with a diameter of the concentric circular depression, (cover 112).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with the square hole similarly sized to the depression as taught by Ward, since such a modification would have 
Regarding Claim 11, Song in view of Bissonnette and Sukert in further view of Ward teaches the multipurpose plant growing apparatus of Claim 9. 
Song fails to teach the multipurpose plant growing apparatus, wherein a top surface of the planting basket is a circular surface which has a diameter which equals to a diameter of the concentric circular depression.
However, Ward teaches the multipurpose plant growing apparatus, wherein a top surface of the planting basket (pot 170) is a circular surface which has a diameter which equals to a diameter of the concentric circular depression (112; Figure 15b).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with the basket diameter equal to that of the depression as taught by Ward, in order for the lid to fit on the basket. Additionally, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a 
Regarding Claim 12, Song in view of Bissonnette and Sukert in further view of Ward teaches the multipurpose plant growing apparatus of Claim 11.
Song fails to teach the multipurpose plant growing apparatus, wherein the top surface of the planting basket is flush with an upper side surface of the cup lid in the case that the planting basket is fitted with the cup lid
However it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Song to make the lid flush with the planting basket, in order to prevent the lid from sticking up and getting caught on objects during movement. Additionally, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claims 5, 6, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Bissonnette, and Sukert as applied to claims 4 and 13 above, and further in view of Cai (CN 205567361).
Regarding Claim 5, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus of Claim 4. Song further teaches the multipurpose plant growing apparatus, wherein the planting hole (planting groove 31) of the planting plate (cover plate 32) is a circular hole (Figure 9).
Song fails to teach the multipurpose plant growing apparatus further comprising a recess portion formed at an edge of the circular hole and forms an annulus concentric with the circular hole, the cup lid is circular shaped, an annular protrusion is formed at a lower side surface of the 
However, Cai teaches the multipurpose plant growing apparatus further comprising a recess portion formed at an edge of the circular hole and forms an annulus concentric with the circular hole (Figure 1), the cup lid is circular shaped, an annular protrusion is formed at a lower side surface of the cup lid (limiting edge 12), the annular protrusion can enter into the circular hole, and a portion of the cup lid outward than the annular protrusion can abut on the recess portion (“the fixed planting frame matched with the limiting edge 12 of the annular plate 4”; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with the recesses and corresponding protrusion as taught by Cai, in order to ensure the lid is attached in the correct position, and to hold it in securely.
Regarding Claim 6, Song in view of Bissonnette and Sukert in further view of Cai teaches the multipurpose plant growing apparatus of Claim 5. 
Song fails teaches the multipurpose plant growing apparatus, wherein an upper side surface of the cup lid is flush with the planting plate in the case that the cup lid is disposed at the circular hole.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Song to make the lid flush with the planting basket, in order to prevent the lid from sticking up and getting caught on objects during movement. Additionally, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding Claim 8, Song in view of Bissonnette and Sukert in further view of Cai teaches the multipurpose plant growing apparatus of Claim 5. Song further teaches the multipurpose plant growing apparatus, wherein the stop grooves (“screw thread connection structure or a buckling structure”) are provided on an inner surface of the annular protrusion (cover body 11, Figure 7)
Regarding Claim 15, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus of Claim 13. 
Song fails to teach the multipurpose plant growing apparatus, wherein a side frame of the hollowed-out support frame is regular rectangular truncated pyramid shaped and has a cross section which decreases in a direction towards a bottom of the side frame, and a bottom surface of the hollowed-out support frame is provided with an annular frame line.
However, Cai teaches the multipurpose plant growing apparatus, wherein a side frame of the hollowed-out support frame is regular rectangular truncated pyramid shaped (Figure 3) and has a cross section which decreases in a direction towards a bottom of the side frame (Figure 2), and a bottom surface (root hole 21) of the hollowed-out support frame is provided with an annular frame line (Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with rectangular truncated pyramid shape side frame and a bottom annular frame line as taught by Cai, to allow the roots to have room to grow, while still allowing the support frame to fit through the planting hole. Additionally, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song, Bissonnette, Sukert, and Cai as applied to claim 5 above, and further in view of Bijl (WO 2015/084163).
 Regarding Claim 7, Modified Song teaches the multipurpose plant growing apparatus of Claim 5 as shown above. 
Modified Song fails to teach the multipurpose plant growing apparatus, wherein a retaining notch is formed on a side wall of the circular hole, and a retaining protrusion matching with the retaining notch is formed on an outer wall of the annular protrusion.
However, Bijl teaches the multipurpose plant growing apparatus, wherein a retaining notch (“recesses 15, 16 for receiving hinges 13, snap closures 14 or other protrusions”; Figure 2) is formed on a side wall of the circular hole, and a retaining protrusion (protrusions 13, 14) matching with the retaining notch is formed on an outer wall of the annular protrusion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with a retaining notch and corresponding retaining protrusion as taught by Bijl, in order to keep the cup and lid in the correct position in the planting hole, and prevent unwanted movement.
Regarding Claim 19, Modified Song teaches the multipurpose plant growing apparatus of Claim 1 as shown above. 
Modified Song fails to teach the multipurpose plant growing apparatus, wherein an upper portion of the cup lid is arranged with a handle to facilitate moving.
However, Bijl teaches the multipurpose plant growing apparatus, wherein an upper portion of the cup lid (lid 5) is arranged with a handle (grips and/or handles 6) to facilitate moving.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with a handle as .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Song, Bissonnette, and Sukert as applied to claim 1 above, and further in view of Li et al. (CN 106035037).
Regarding Claim 17, Song in view of Bissonnette and Sukert teaches the multipurpose plant growing apparatus of Claim 1.
Song fails to teach the multipurpose plant growing apparatus, wherein the LED illuminating device is a light cover which is connected with the base by a supporting connection rod, and a lamp panel arranged with a plurality of LED lamp beads is mounted on a lower surface of the light cover.
However, Bissonnette teaches the multipurpose plant growing apparatus, wherein the LED illuminating device (photoradiation apparatus 125) is a light cover (photoradiation hood 220) which is connected with the base by a supporting connection rod (adjustable photoradiation arm 221).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Song with an LED attached to the base as taught by Bissonnette, so that the plants have a light source to promote photosynthesis and growth. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are directed towards the new amendments to Claim 1 regarding the shape of the culturing cup, the growing 
Applicant's arguments regarding Claims 2, 4, 13, 14, and 18 have been fully considered but they are not persuasive, because the rejection of Claim 1 is maintained
Applicant's arguments regarding Claims 3, 9, 10, 11, and 12 have been fully considered but they are not persuasive. Applicant states “Ward discloses an assembly of holders for plant. The holders are not engaged to a nutrient cavity in a base and hence do not share a common nutrient supply. The structure of the holder without an opening and thin tube in Ward is substantially different from the one of present claim 1” on page 8 of the remarks. As shown in the rejection above, Ward discloses containers for holding growing medium and plants (abstract). These containers, in conjunction with the combination of other references used in this rejection, could very easily be used in the base of Song, and modified by the containers in both Song and Bissonnette to achieve the same goals of the current application.
Applicant's arguments regarding Claims 5, 6, 7, 8, 15, 17, and 19 have been fully considered but they are not persuasive. Applicant states “Cai, Bijl and Li are all silent about the culture cup structure with an opening and thin tube which is placed over a nutrient solution cavity. Based on a similar reason above, claim 1 possess inventiveness over the above references in any combination thereof” on page 8 of the remarks. As shown in the rejection above, Cai and Bijl pertain to culturing cups that could easily replace the culturing cups shown in Song, and be modified to have a thin tube as disclosed by Sukert. This combination would be obvious as stated in the rejection above. The apparatus disclosed in Li contains many of the same structural limitations disclosed in Song, including the nutrient solution cavity (water tank 4; Figure 2) mentioned as lacking in the remarks. It would be obvious to combine the features of Li and Song as shown in the rejection above
Applicant's arguments regarding Claim 16 have been fully considered but they are not persuasive. Applicant states “Sukert does not enlighten a thin tube communication with the culturing cup to reduce an influence caused by water level change on the growing medium and plant roots. Therefore, Sukert does not hint or teach a culturing cup for soil culture” on page 8 of the remarks. Although Sukert additionally teaches a regulator on the tube, this does not prevent Sukert’s apparatus from functioning in the same manner as the instant invention. The tube in Sukert still has the ability to introduce water and liquid nutrients to the soil above while the regulator is properly functioning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642